United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1111
Issued: August 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 14, 2014 appellant filed a timely appeal from a November 20, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) terminating his
compensation and denying continuing disability claims. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation
benefits effective June 7, 2012 on the grounds that he had no further employment-related
disability; (2) whether it properly terminated authorization for medical benefits; and (3) whether
appellant has established that he had continuing disability after June 7, 2012 due to his June 5,
2001 employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a decision dated March 7, 2011, the
Board affirmed in part and reversed in part a February 17, 2010 decision.2 OWCP determined
that a conflict existed between Dr. William Simpson, an attending orthopedic surgeon, and
Dr. Ghol Bahman Ha’Eri, a Board-certified orthopedic surgeon and OWCP referral physician,
regarding whether appellant had further disability due to his accepted cervical and lumbar
sprains. It referred appellant to Dr. Benjamin Broukhim, a Board-certified orthopedic surgeon,
for an impartial medical examination. The Board found that Dr. Broukhim’s opinion was
insufficient to resolve the conflict in medical opinion as he was professionally associated with
Dr. Ha’Eri, who provided the second opinion examination. The Board reversed OWCP’s
termination of appellant’s compensation and medical benefits. The Board, however, affirmed
OWCP’s finding that he had not established that he sustained a consequential emotional
condition due to his June 5, 2001 employment injury. The facts and the circumstances as set
forth in the prior decision are hereby incorporated by reference.
On April 20, 2011 OWCP referred appellant to Dr. Glenn Takei, a Board-certified
orthopedic surgeon, for an impartial medical examination. In a report dated May 18, 2011 and
signed November 3, 2011, Dr. Takei discussed appellant’s complaints of continued neck and
upper and lower back pain and reviewed the medical reports of record. On examination, he
found tenderness of the cervical paraspinous muscle, intact sensation of the upper extremities
and diffuse weakness that seemed due to reduced effort instead of weakness. Dr. Takei further
found tenderness of the bilateral paraspinous muscles and right and left sciatic notches, intact
sensation of the lower extremities and discomfort with straight-leg raising over 40 degrees in the
supine position. He opined that x-rays showed slight diffuse degenerative arthritis of the cervical
spine and slight diffuse degenerative arthritis of the lumbar spine with disc narrowing at L5-S1.
Dr. Takei diagnosed cervical and lumbar strains with minimal chronic discomfort. He stated:
“On my examination today, during [appellant’s] physical examination, [his]
movements were quite guarded and limited. During the taking of his history, [he]
appeared to move more easily with better range of motion. Although there was
limited motion of the neck and lower back, this appeared to be due to voluntary
guarding rather than true muscle spasm. Sensation was intact in both lower
extremities. Straight-leg raising in the seated position was to 70 [degrees]
bilaterally with no discomfort. Straight-leg raising in the supine position was to
40 [degrees]. Further elevation caused significant discomfort about the lower
back. The straight-leg raised test in both the seated and supine positions should
be very similar. A significant discrepancy in the findings in the two positions
indicate that there is magnification of the subjective complaints.”
Dr. Takei opined that appellant’s subjective complaints were not supported by objective
findings. He stated, “Voluntary guarding to decrease range of motion does not correlate with an
objective finding, especially if there is an inconsistency during the examination. The straight-leg
2

Docket No. 10-1267 (issued March 7, 2011). OWCP accepted that on June 5, 2011 appellant, then a 35-yearold payroll technician, sustained cervical and lumbosacral sprains in the performance of duty.

2

raise test that is inconsistent on multiple occasions over multiple years in the past and again
today would suggest that [his] subjective complaints are in excess of any objective findings.”
Dr. Takei opined that appellant’s lumbosacral and cervical strains sustained due to the June 5,
2001 employment injury had resolved without further objective residuals. He explained that the
physical examination showed symptom magnification and that magnetic resonance imaging
(MRI) studies showed no disc herniation or impingement but diffuse degenerative changes.
Dr. Takei stated:
“Although the fall may have aggravated the preexisting arthritic changes in the
neck and lower back, I feel that these changes were temporary and have resolved.
Again, there is no objective evidence that a significant change occurred as a result
of the fall that occurred on June 5, 2001. The persistent subjective complaints of
discomfort over the past 10 years are not supported by the physical examination
of multiple physicians other than Dr. Simpson. The straight-leg raise test has
always been inconsistent and would indicate that [his] symptoms are being
magnified.”
Dr. Takei found that appellant had no limitations due to his June 5, 2001 employment
injury but had some restrictions due to preexisting arthritis of his neck and back.
In a report dated December 15, 2011, Dr. Simpson noted that Dr. Takei reviewed the
medical reports from Dr. Broukhim and Dr. Ha’Eri even though they belonged to the same
medical group. He maintained that Dr. Takei should not have considered their opinions.
Dr. Simpson related that a witness verified that Dr. Takei examined appellant for 40 minutes
instead of 3 hours. He questioned Dr. Takei’s finding that appellant could return to work given
“multiple objective findings.” Dr. Simpson opined that appellant was totally disabled.
On May 3, 2012 OWCP advised appellant of its proposed termination of his
compensation and medical benefits as the medical evidence showed that he had no further
residuals of his June 5, 2001 employment injury.3
By letter dated May 14, 2012, appellant disagreed with the proposed termination. He
noted that Dr. Takei agreed with Dr. Broukhim that he had symptom magnification. Appellant
asserted that Dr. Broukhim’s report should have been stricken because of his affiliation with the
second opinion examiner.
In a decision dated June 7, 2012, OWCP terminated appellant’s compensation effective
that date. It determined that Dr. Takei’s report constituted the weight of the evidence and
established that appellant had no further disability or need for medical treatment due to his
June 5, 2001 work injury.

3

OWCP initially issued a November 18, 2011 termination decision without providing pretermination notice.

3

On July 3, 2012 appellant requested reconsideration.4 He argued that Dr. Takei’s report
was inaccurate and that he should not have reviewed Dr. Broukhim’s report.
By decision dated December 11, 2012, OWCP denied appellant’s request for
reconsideration after finding that he did not submit evidence or raise argument sufficient to
warrant reopening the case for further review of the merits under section 8128.
The record contains electrodiagnostic testing of the upper extremities obtained on
March 17, 2011 suggestive of a C6-7 radiculopathy and right cubital tunnel syndrome.
Appellant appealed to the Board. In an order dated August 12, 2013, the Board set aside
the December 11, 2012 decision.5 The Board found that OWCP’s delay in issuing its
December 11, 2012 decision beyond 90 days of appellant’s reconsideration request jeopardized
his right for Board review of the merits of his case. The Board remanded the case for OWCP to
issue a merit decision to preserve his appeal rights.
By decision dated November 20, 2013, OWCP denied modification of its June 7, 2012
decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.6 It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.7
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.8
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.9 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, it shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.10 In situations where there exist opposing medical reports of virtually equal weight and
4

In a statement dated June 12, 2012, appellant noted that Dr. Simpson found that he was totally disabled. He
requested a new impartial medical examination.
5

Order Remanding Case, Docket No. 13-966 (issued August 12, 2013).

6

Elaine Sneed, 56 ECAB 373 (2005).

7

Fred Reese, 56 ECAB 568 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

8

Gewin C. Hawkins, 52 ECAB 242 (2001).

9

5 U.S.C. § 8123(a).

10

20 C.F.R. § 10.321.

4

rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.11
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained cervical and lumbar strain due to a June 5, 2001
employment injury. It determined that a conflict arose between Dr. Simpson, an attending
physician, and Dr. Ha’Eri, an OWCP referral physician, regarding whether he had any further
residuals of his work injury. OWCP originally terminated appellant’s compensation based on the
report of Dr. Broukhim, who provided an impartial medical examination. On appeal, however,
the Board reversed the termination, finding that Dr. Broukhim could not serve as an impartial
medical examiner due to his association with Dr. Ha’Eri.
On April 20, 2011 OWCP referred appellant to Dr. Takei for an impartial medical
examination. It terminated appellant’s compensation benefits finding that Dr. Takei’s report
constituted the weight of the evidence that he had no further employment-related disability.
Where there exist opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.12 The Board finds that the opinion of Dr. Takei, a
Board-certified orthopedic surgeon selected to resolve the conflict in opinion, is well rationalized
and based on a proper factual and medical history. Dr. Takei accurately summarized the relevant
medical evidence, provided detailed findings on examination and reached conclusions about
appellant’s condition which comported with his findings.13 In a 16-page report dated May 18,
2011, signed November 3, 2011, he reviewed the medical evidence of record, including the
results of diagnostic studies. On examination, Dr. Takei found limited low back and neck
motion which appeared to be the result of voluntary guarding. He noted a discrepancy in the
results of straight-leg raise tests in the seated and supine position, which showed a magnification
of complaints. Dr. Takei opined that appellant’s lumbosacral and cervical strains had resolved
without any residuals. He provided rationale for his opinion by explaining that his subjective
complaints were unsupported by objective findings and that the results on physical examination
showed symptom magnification. As his report is detailed, well rationalized and based on a
proper factual background, Dr. Takei’s opinion is entitled to the special weight accorded an
impartial medical examiner.14 OWCP thus met its proof to terminate appellant’s compensation
benefits for the accepted conditions of lumbosacral and cervical strains.
The remaining evidence submitted subsequent to OWCP’s termination is insufficient to
overcome the weight afforded Dr. Takei as impartial medical examiner. On December 15, 2011
11

R.C., 58 ECAB 238 (2006); Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

12

See J.M., 58 ECAB 478 (2007); Darlene R. Kennedy, 57 ECAB 414 (2006).

13

See Manuel Gill, 52 ECAB 282 (2001).

14

See J.M., supra note 12; Katheryn E. Demarsh, 56 ECAB 677 (2005).

5

Dr. Simpson generally asserted that Dr. Takei should not have considered the reports of
Dr. Broukhim or Dr. Ha’Eri as they were part of the same medical group. He further questioned
how Dr. Takei released appellant to return to work given his own objective examination findings.
The Board notes that a medical report from a physician on one side of a conflict resolved by an
impartial medical examiner is generally insufficient to overcome the weight accorded the report
of an impartial medical examiner or create a new conflict.15 Moreover, the reports of
Dr. Broukhim and Dr. Ha’Eri do not fall within the categories of reports which require exclusion
from the record.16
LEGAL PRECEDENT -- ISSUE 2
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.17 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.18
ANALYSIS -- ISSUE 2
OWCP met its burden of proof to terminate authorization for medical benefits through
the opinion of Dr. Takei, the impartial medical examiner, who found that appellant had no
residuals of his accepted conditions. Dr. Takei explained that, based on the results of a physical
examination and diagnostic studies, his cervical and lumbar strains had resolved. His opinion is
detailed and well rationalized. It is entitled to the special weight accorded an impartial medical
examiner and establishes that appellant has no further residuals of his accepted employment
injury.19

15

Jaja K. Asaramo, 55 ECAB 200 (2004); Michael Hughes, 52 ECAB 387 (2001).

16

OWCP’s procedure manual provides the instances in which medical evidence will be excluded. These include
when the physician selected for referee examination is regularly involved in performing fitness-for-duty
examinations for the claimant’s employing establishment; when a second referee specialist’s report is requested
before OWCP has attempted to clarify the original referee specialist’s report; when a referee report is obtained
through telephone contact; when surveillance video is provided directly to a referee physician from the employing
establishment and when leading questions have been posed to the physician in a referee context. The procedure
manual notes that the excluded report need not be physically removed from the file. See Federal (FECA) Procedure
Manual, Part 2 -- Claims, Exclusion of Medical Evidence, Chapter 2.810.12(a)(2) (September 2010). The Board’s
case law draws a distinction between those situations in which OWCP may have influenced the opinion of the
impartial medical specialist from circumstances in which the evidence establishes that the medical report obtained is
defective for other procedural reasons. See Beverly Grimes, 54 ECAB 543 (2003); Terrance R. Stath, 45 ECAB
412 (1994).
17

T.P., 58 ECAB 524 (2007); Pamela K. Guesford, 53 ECAB 727 (2002).

18

Id.

19

See B.H., Docket No. 14-423 (issued June 26, 2014).

6

LEGAL PRECEDENT -- ISSUE 3
Once OWCP properly terminates appellant’s compensation benefits, the burden shifts to
appellant to establish that he has continuing disability after that date related to his accepted
injury.20 To establish a causal relationship between the condition as well as any attendant
disability claimed and the employment injury, an employee must submit rationalized medical
evidence based on a complete medical and factual background, supporting such a causal
relationship.21 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.22
ANALYSIS -- ISSUE 3
Given the Board’s finding that OWCP properly relied upon the opinion of Dr. Takei in
terminating compensation, the burden of proof shifts to appellant to establish that he remains
entitled to compensation after that date.23 Dr. Takei submitted the results of electrodiagnostic
testing dated March 17, 2011. However, this evidence is not relevant to the issue of whether
appellant has any continuing employment-related disability or need for medical treatment as
there is no opinion from a physician regarding causation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation and medical
benefits effective June 7, 2012 on the grounds that he had no further employment-related
disability or need for medical treatment. The Board further finds that appellant has not
established that he had continuing disability after June 7, 2012 due to his June 5, 2001
employment injury.

20

Supra note 13.

21

Id.

22

Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

23

See supra note 13.

7

ORDER
IT IS HEREBY ORDERED THAT the November 20, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 26, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

